Citation Nr: 1706428	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a closed head injury/subdural hematoma.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lower thoracic and lumbar spine with osteopenia and some compression fractures.

3.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) prior to June 2, 2016, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable disability rating for Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from September 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's claims file is currently in the jurisdiction of the Portland, Oregon RO.

The Veteran requested a Board hearing in his September 2011 substantive appeal, but he failed to appear at the hearing scheduled in March 2016; his request is deemed withdrawn.

The claims were remanded by the Board in April 2016.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the April 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an August 2016 decision, the Appeals Management Center (AMC) granted a 10 percent disability rating for the Veteran's GERD, and assigned an effective date of June 2, 2016.  In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the claim for an increased rating for GERD remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In the April 2016 Board remand, the Board specifically requested the AOJ secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the closed head injury/subdural hematoma, degenerative joint disease of the lower thoracic and lumbar spine, GERD, and Raynaud's syndrome on appeal.  To date, the most recent treatment record in the claims file is dated in February 2013.  In the June 2016 VA spine examination, the examiner noted the Veteran's reported information is consistent with his primary care notes at the DC VAMC, where he currently gets all of his healthcare (last visit for this issue was in May 2016).  As it is clear there are outstanding VA treatment records associated with the Veteran's claims that were requested by the previous Board remand, another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the closed head injury/subdural hematoma, degenerative joint disease of the lower thoracic and lumbar spine, GERD, and Raynaud's syndrome on appeal. 

2.  The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




